UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 30, 2012 AEGION CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-10786 45-3117900 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(636) 530-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Aegion Corporation (the “Company”) issued an earnings release on July 30, 2012 to announce its financial results for the quarter ended June 30, 2012.A copy of the July 30, 2012 earnings release is furnished herewith as Exhibit 99.1.On July 31, 2012, the Company held a conference call in connection with its July 30, 2012 earnings release.A transcript of the conference call is furnished herewith as Exhibit 99.2. The information in this Current Report on Form 8-K, including Exhibits 99.1 and 99.2, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. (d) The following exhibits are filed as part of this report: Exhibit Number Description Earnings Release of Aegion Corporation dated July 30, 2012, filed herewith. Transcript of Aegion Corporation’s July 31, 2012 conference call, filed herewith. *** SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEGION CORPORATION By: /s/David F. Morris David F. Morris Senior Vice President, General Counsel and Chief Administrative Officer Date:August 3, 2012 INDEX TO EXHIBITS These exhibits are numbered in accordance with the Exhibit Table of Item 601 of Regulation S-K. Exhibit Number Description Earnings Release of Aegion Corporation dated July 30, 2012, filed herewith. Transcript of Aegion Corporation’s July 31, 2012 conference call, filed herewith.
